UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-7164



ANTONIO JOSE TOWNSEND,

                                                Petitioner - Appellant,

             versus


RONALD   J.   ANGELONE,    Director      Virginia
Department of Corrections,

                                                 Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-01-637-2)


Submitted:    October 24, 2002               Decided:   October 31, 2002


Before WIDENER, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Antonio Jose Townsend, Appellant Pro Se.       Donald Eldridge Jeffrey,
III, OFFICE OF THE ATTORNEY GENERAL            OF VIRGINIA, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Antonio Jose Townsend seeks to appeal the district court’s

order dismissing his petition filed under 28 U.S.C. § 2254 (2000).

The   district   court     referred    this   case    to   a    magistrate   judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2000).               The magistrate judge

recommended that relief be denied and advised Townsend that failure

to file timely objections to this recommendation could waive

appellate    review   of    a   district      court   order     based   upon   the

recommendation.       Despite this warning, Townsend failed to file

specific    objections     to   the   magistrate      judge’s    recommendation.

Instead, he filed a general notice of appeal.

      The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned that failure to object will waive appellate review.                     See

Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also

Thomas v. Arn, 474 U.S. 140 (1985).           Townsend has waived appellate

review by failing to file specific objections after receiving

proper notice. Accordingly, we deny a certificate of appealability

and dismiss the appeal.

      We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                        DISMISSED

                                        2